Order modified by striking therefrom the requirement that the plaintiff produce upon the examination the books and vouchers of the bank as provided in paragraphs marked “ (a) ” and “ (b),” and providing in lieu thereof that plaintiff permit a representative of defendant to examine said books and vouchers in Philadelphia and take such extracts therefrom as defendant may desire, and as so modified affirmed, with ten dollars costs and disbursements to the *716respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.